Citation Nr: 0430180	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  02-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen  a claim of entitlement to compensation benefits for 
residuals of prostate surgery, including incontinence and 
subsequent treatment, at the VA Medical Center in Temple 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran is reported to have served on active duty from 
March 1951 to March 1953.



This matter previously arose on appeal from a November 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to compensation 
benefits for residuals of prostate surgery, including 
incontinence and subsequent treatment, at the VA Medical 
Center in Temple pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).  The RO also denied entitlement to 
service connection for residuals of surgery to remove a cyst 
from the left arm.

The veteran appealed the November 2001 RO denial to the Board 
of Veterans' Appeals (Board).

In March 2003 the Board determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to compensation benefits for residuals of 
prostate surgery, including incontinence and subsequent 
treatment, at the VA Medical Center in Temple pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  The Board also 
denied entitlement to service connection for residuals of 
surgery to remove a cyst from the left arm.

The veteran and the Secretary filed a joint motion for 
partial remand of the Board's March 2003 decision with the 
United States Court of Appeals for Veterans Claims (CAVC).  
The parties agreed that the appellant's claim to reopen his 
claim of entitlement to compensation benefits for residuals 
of prostate surgery should be remanded to the Board for 
further adjudication.

In June 2004 the CAVC vacated that portion of the Board's 
March 2003 decision wherein the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to compensation benefits for residuals of 
prostate surgery, including incontinence and subsequent 
treatment, at the VA Medical Center in Temple pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  The CAVC 
dismissed the Board's denial of entitlement to service 
connection for residuals of surgery to remove a cyst from the 
left arm.

The case has been returned to the Board for further 
adjudication consistent with the CAVC's June 2004 Order.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The appellant argues that the May 2001 RO letter advising as 
to what information and evidence was necessary to reopen his 
previously denied claim was faulty since it was indicated the 
he could submit a private medical opinion relating his 
prostate disability to service, and not to VA medical 
treatment.

The Board notes that the RO has not issued a VCAA notice 
letter to the veteran which is compliant with Quartuccio, 
supra.


The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information which would be supportive in 
relating his prostate disorder to VA 
medical treatment.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


